United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2855
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                   Roberto W. Duran, also known as Muchacho

                        lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: October 9, 2019
                              Filed: November 5,2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Roberto Duran appeals after he pled guilty to drug offenses, and the district
court sentenced him below the advisory sentencing guideline range and ordered
forfeiture. He suggests that the district court impermissibly considered hearsay
testimony at sentencing, and that his prison term is substantively unreasonable.
Duran’s counsel sought leave to withdraw under the procedure of Anders v.
California, 386 U.S. 738 (1967), but this court denied the motion and ordered
supplemental briefing on the meaning and propriety of the district court’s forfeiture
order. The parties then jointly moved for partial remand so that the district court
could clarify the judgment to show that no forfeiture of a money judgment is ordered.
The government represents that it does not intend to seek forfeiture at this juncture.

       We conclude that the district court did not abuse its discretion in relying on
hearsay testimony at sentencing, as the testimony possessed sufficient indicia of
reliability to support its probable accuracy, and was corroborated by another witness’s
testimony. See United States v. Sheridan, 859 F.3d 579, 583 (8th Cir. 2017). We also
conclude that Duran’s prison term is not substantively unreasonable, as it is below the
guideline range, and there is no indication the district court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing appropriate factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Finally, we conclude that
no forfeiture was properly ordered because no specific sum was identified.
Accordingly, we vacate the forfeiture order, and otherwise affirm Duran’s conviction
and sentence. The joint motion for partial remand is denied.
                           ______________________________




                                         -2-